DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (WO2015/198933 A1) (“Hara), in view of Wilder et al. (US 2016/0107004 A1) (“Wilder”).
With respect to claim 1, Hara discloses a cosmetic sheet comprising a nonwoven fabric having a stretching property, and an elastomer film, wherein the elastomer film is formed on the nonwoven fabric (0006), wherein fibers included in the nonwoven fabric are bonded to the elastomer film (abstr., 0006, 0024).  
Hara discloses the nonwoven fabric comprises thermally fusible fibers, the elastomer film is non-adhesive and comprises a thermoplastic elastomer, and the thermally fusible fibers are fused into one body with the elastomer film - the fibers included in the nonwoven fabric are bonded to the elastomer film – it would have been obvious to one of ordinary skill in the art that since the fibers of the nonwoven fabric are fused with the elastomer film they are bonded to the elastomer film (abstr., 0024, 0026, 0027). 
Hara discloses the elastomer film comprises a thermoplastic elastomer and a thermoplastic resin, wherein the thermoplastic elastomer comprises a polyolefin-based elastomer and the thermoplastic resin comprises a polyolefin-based resin (0025-0027)
Hara is silent with respect to a release layer formed on the surface of the elastomer film.  Wilder discloses a cosmetic sheet (abstr.), comprising a release layer formed in direct contact with the elastomer film on the surface of the elastomer film – pressure sensitive adhesive is formed of an elastomer such as butyl rubber based systems, natural or synthetic rubbers (0073, 0077), the release layer providing protection for the elastomer layer (0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a release layer on the surface of the elastomer film of Hara for protection of the elastomer film.
Regarding the release layer comprising a releasing agent as recited in the claim, Wilder discloses the release layer comprising silicone resin-based mold releasing agent, wax-based mold releasing agent, and fluorocarbon resin-based mold releasing agent (0078).
The recitation “the release layer is formed by coating the surface of the elastomer film with the mold releasing agent and then drying the mold releasing agent” defines the product by the product is made, thus claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1; the references teach the structure.
With respect to claim 7, Hara and Wilder teach the sheet of claim 1.  Hara teaches the nonwoven fabric comprises the thermally fusible fibers in an amount of 10% by mass or more, wherein the upper limit is 100% by mass (0013), thus, it would have been obvious to one of ordinary skill in the art that the content of thermally infusible fibers would be 90% by mass or less.
As to claim 8, Hara and Wilder teach the sheet of claim 1.  Hara discloses the nonwoven fabric having a tensile elongation in a longitudinal direction of 40 to 110% and a tensile elongation in a lateral direction of 120 to 220% (0019), and a ratio of the tensile elongation in the longitudinal direction to the tensile elongation in the lateral direction of 1.5 to 5 (0021).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara, in view of Wilder, and further in view of Beatty et al. (US 2010/0228204 A1) (“Beatty”).
With respect to claim 4, Hara and Wilder teach the sheet of claim 1, but are silent regarding a storage container for accommodating the cosmetic sheet, wherein the cosmetic sheet is accommodated in the storage container.  Beatty discloses a storage container for accommodating a cosmetic sheet, so that the sheet is suitable for the sale 
With respect to claim 5, Hara, Wilder and Beatty teach the article of claim 4.  Beatty discloses the cosmetic sheet folded so that the release layer is on the inside of the sheet – the isolation layer – element 23 - corresponding to the release layer of the instant invention (0049) is on the inside of the sheet when folded (0062, Figs. 2-7).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fold the cosmetic sheet of Hara and Wilder so that the release layer is on the inside of the sheet as it is known in the art to fold cosmetic sheets in this way, and design changes are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 6, Hara, Wilder and Beatty teach the article of claim 4.  Beatty discloses the cosmetic sheet folded so that the release layer of the sheet contacts an inner surface of the storage container – the isolation layer – element 23 - corresponding to the release layer of the instant invention (0049) is so folded that part of it contacts  the inner surface of the container (0062, Figs. 2-7).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fold the cosmetic sheet of Hara and Wilder so that the release layer of the cosmetic sheet contacts the inner surface of the storage container as it is known in the art to fold cosmetic sheets in this way, and design changes are within the purview of a person skilled in the art (MPEP 2144.04).
Response to Arguments
Applicant’s arguments filed on Jan. 11, 2022 have been fully considered.
The Applicant has argued the cited references fail to teach or suggest the release layer being formed in direct contact with the elastomer film on the surface of the elastomer film, as in Wilder the pressure sensitive adhesive is not an elastomer film within the scope of the present claims, and a person of ordinary skill in the art would not be motivated to modify Hara to include a release layer in direct contact with the elastomer film.  The Examiner notes the motivation to combine the references is provided in Wilder.   Wilder discloses a cosmetic sheet (abstr.), comprising a release layer formed in direct contact with the elastomer film on the surface of the elastomer film – pressure sensitive adhesive is formed of an elastomer such as butyl rubber based systems, natural or synthetic rubbers (0073, 0077), the release layer providing protection for the elastomer layer (0077).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a release layer on the surface of the elastomer film of Hara for protection of the elastomer film.  The Applicant argues Wilder’s elastomer film which is a pressure sensitive adhesive is different from the claimed elastomer film and cannot be reasonably construed as corresponding to the claimed elastomer film.  The Examiner notes Hara discloses the claimed elastomer film, as discussed above.  Wilder is cited for the feature of a release layer contacting an elastomer film, both references being analogous art.  It is known in the art of cosmetic sheets to provide release layers for protection.
The Applicant argued there are no teachings in Wilder that would have guided a person skilled in the art to provide a release layer directly in contact with the elastomer 
The Applicant further argued in Wilder the release layer is removably attached to the pressure sensitive adhesive layer, which the Examiner interpreted as corresponding to the elastomer film of Hara, the present release layer formed by coating the surface of the elastomer film with the mold releasing agent, and then drying the mold releasing agent, and as a result of the process, the claimed release layer “may not be removably attached to the elastomer film.”  (pp. 7-8 of the Remarks.).  The Examiner notes claim 1 does not recite that the release layer is unremovable or permanent.  Furthermore, the present Specification does not disclose that the release layer is attached permanently to the elastomer film.  The Applicant argued the claimed release layer functions mainly to suppress adhesion due to the elastomer film, and so it differs from the release layer of Wilder in that it may not be removably attached to the elastomer film (pp. 7-8 of the Remarks).  The Examiner notes claim 1 does not recite the release layer is not removably attached to the elastomer film.  The release layer of Wilder has a different function from the function of the release layer as disclosed in the instant Specification, however, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 
The Applicant argued the recited process imparts a structural feature to the release layer, such that the release layer is permanent or unremovable (p. 8 of the 
The Applicant argued Wilder teaches the release layer functions properly as a release layer if it is removably provided on an elastomer film via an intervening layer, e.g. a pressure-sensitive adhesive layer, a thus person of ordinary skill in the art would have provided an intervening layer disposed between the elastomer film of Hara and the release layer (p. 8 of the Remarks).  The Examiner notes it is not clear which layer of Wilder the Applicant considers as the elastomer film in addition to the pressure-sensitive adhesive layer.  The Examiner notes Wilder teaches a release layer provided on the elastomeric film that is the pressure-sensitive adhesive, which is not considered an intervening layer but is interpreted as corresponding to the elastomeric film of the instant invention, as the backing layer of Wilder can be formed of a variety of materials (0066).  The nonwoven fabric of the instant invention is disclosed in Hara, as discussed above.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783